Citation Nr: 0003532	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1943.

By rating decision of February 1944, the RO denied service 
connection for a left foot disorder.  The veteran was 
notified of this decision and did not submit a timely appeal.  
As such, the decision became final.  By a decision in 
November 1968, the Board of Veterans' Appeals (Board) denied 
service connection by aggravation for a left foot disorder 
and in February 1977, the Board found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a left foot disorder.  
In May 1981, the RO again denied the veteran's petition to 
reopen his claim.  The veteran was notified of the denial but 
did not perfect his appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 1991).

The present appeal first came before the Board on appeal from 
an August 1995 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen claim 
of entitlement to service connection for a left foot 
disorder.  The veteran appealed and a personal hearing was 
held at the RO in June 1996.  Thereafter, the veteran was 
afforded a hearing at the RO before the undersigned member of 
the Board in April 1998.  By decision of September 1998, the 
Board found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left foot disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

This matter now comes before the Board pursuant to a February 
1999 order of the Court vacating and remanding the September 
1998 Board decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left foot disorder, 
based on a change in the law concerning new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).


REMAND

38 U.S.C.A. § 5108 (West 1991) allows for a reopening of a 
previously denied claim, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

Subsequent to Hodge, the Court held that the decision of the 
Federal Circuit in Hodge, supra, now requires a three-step 
process for reopening claims.  Elkins v. West, 12 Vet. App. 
209 (1999).  Under the new Elkins test, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

A review of the record in the present case reveals that the 
August 1995 RO rating decision, the statement of the case and 
supplemental statements of the case, as well as the 
subsequent September 1998 Board decision, all relied on the 
now-invalidated Colvin test when addressing the veteran's 
claim to reopen.  

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Inasmuch as the decision regarding whether the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a left foot disorder 
was based on the standard which was struck down in Hodge, 
supra, a remand is warranted to allow the RO to apply the 
standards set forth therein, prior to consideration of the 
issue on appeal by the Board.

The case is REMANDED to the RO for the following action:

The RO should review the record and re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to PTSD.  
In so doing, the RO should consider and 
apply only the provisions of 38 C.F.R. 
§ 3.156(a) and the holding of the United 
States Court of Appeals for the Federal 
Circuit in Hodge.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
supplemental statement of the case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


